 



Exhibit 10.11
EXECUTION VERSION
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as
of this 16th day of May, 2006, is made and entered into by and between Hargopal
(Paul) Singh (“Executive”) and Suntron Corporation, a Delaware corporation (the
“Company”).
WITNESSETH:
     WHEREAS, Executive and the Company are parties to that certain Employment
Agreement, effective as of May 6, 2005 (the “Superseded Agreement”).
     WHEREAS, Executive and the Company deem it to be in their respective best
interests to amend and restate the Superseded Agreement as hereinafter set
forth.
     NOW, THEREFORE, in consideration of the premises and the mutual promises
and agreements contained herein, it is hereby agreed as follows:
     1. Effective Date. This Agreement shall be effective as of the date hereof,
which date shall be referred to herein as the “Effective Date.”
     2. Position and Duties.
          (a) The Company hereby agrees to continue to employ Executive, and
Executive hereby agrees to continue his employment, as President and Chief
Executive Officer of the Company for the “Term of Employment” (as defined in
Section 5). In this capacity, Executive shall devote his reasonable best efforts
to the performance of the services customarily incident to such office and
position and to such other services of an executive nature as may be reasonably
requested by the Board of Directors (the “Board”) of the Company which may
include services for one or more subsidiaries or affiliates of the Company.
Executive, in his capacity as an employee and officer of the Company, shall be
directly responsible to and obey the reasonable and lawful directives of the
Board.
          (b) Executive shall use his reasonable best efforts during the Term of
Employment to protect, encourage, and promote the interests of the Company.
     3. Compensation.
          (a) Base Salary. The Company shall pay to Executive during the Term of
Employment a salary at the rate of four hundred thousand dollars ($400,000) per
calendar year. Such salary shall be payable in accordance with the Company’s
normal payroll procedures. Executive’s annual salary, as set forth above or as
it may be increased from time to time by the Board in its sole discretion, shall
be referred to hereinafter as “Base Salary.”
          (b) Bonus Compensation. In addition to the Base Salary, for each
fiscal year of the Company, or any portion thereof, during the Term of
Employment, Executive shall be eligible to participate in an incentive-based
bonus compensation program (the “Bonus Compensation”) in an amount determined by
the Compensation Committee of the Board (the “Compensation Committee”), and
consistent with other comparable executives of the Company and its affiliated
companies. The amount, if any, of such Bonus Compensation for each such fiscal
year shall be determined based upon the Company’s attainment of performance
goals approved by the Compensation Committee and/or the Board of Directors.
Performance goals may include, among other things, the Company’s earnings before
interest expenses, taxes, and amortization costs (adjusted to reflect working
capital carrying costs and capital spending) (“EBITDA”) as well as other goals
and targets to be determined solely by the Compensation Committee and/or the
Board of Directors. Without limiting the foregoing, the amount of Bonus
Compensation, if any, to be paid in respect of any such fiscal year shall be up
to $480,000 for meeting or exceeding the agreed upon performance goals. The
performance goals and associated

 



--------------------------------------------------------------------------------



 



potential bonus payments for fiscal year 2006 are set forth in Exhibit A hereto.
For any subsequent years after 2006, the performance or other goals, EBITDA
targets, EBITDA target payout levels, and bonus payouts will be determined by
the Board of Directors or its designee, in its sole discretion.
     4. Benefits. During the Term of Employment:
          (a) Executive shall be eligible to participate in any life, health and
long-term disability insurance programs, pension and retirement programs, leave
of absence and other fringe benefit programs made available to senior executive
employees of the Company from time to time, and Executive shall be entitled to
receive such other fringe benefits as may be granted to him from time to time by
the Compensation Committee.
          (b) Executive shall be entitled to four weeks paid vacation per each
full year during the Term of Employment; provided that Executive may be provided
with additional paid vacation as provided by the Board (or its designee) in its
sole discretion.
          (c) Executive shall be eligible to participate in the Company’s 2002
Stock Option Plan, as amended, and such other equity based or incentive
compensation plans or programs as may be adopted by the Company from time to
time (collectively, the “Equity Plan”) for its senior executives, at such level
and in such amounts as may be determined by the Board in its sole discretion,
subject to the terms and conditions of the Equity Plan and any applicable award
agreements.
          (d) The Company shall reimburse Executive for reasonable business
expenses incurred in performing Executive’s duties and promoting the business of
the Company, including, but not limited to, reasonable entertainment expenses,
travel and lodging expenses, following presentation of documentation in
accordance with the Company’s business expense reimbursement policies.
          (e) The Company shall reimburse Executive for reasonable moving
expenses incurred by Executive if he is asked to move to the Phoenix, Arizona
area in connection with his employment by the Company following presentation of
documentation thereof; provided, that such expenses shall not exceed $75,000
(grossed up for tax purposes) in the aggregate and shall include any previously
unused portion of the $50,000 in moving expenses offered to Executive to
facilitate his move from Minnesota to Texas, as set forth in the offer letter
from Suntron Corporation to Hargopal (Paul) Singh dated June 30, 2004 for the
position of Vice President of Customer Business Management at its Gulf Coast
Operations (hereinafter “GCO 2004 Offer Letter”), but that was not used by
Executive).
          (f) If Executive is not able to sell his home in Minnesota for a
period of six (6) months from the date of its placement on the market, which
shall require an active listing in the multiple listing service for a period of
six (6) months, the Company will offer additional assistance to Executive to
offset the financial burden, if any, at that time.
     5. Term; Termination of Employment. As used herein, the phrase “Term of
Employment” shall mean the period commencing on the Effective Date and, except
as otherwise specifically provided below, ending on December 31, 2006, which
shall automatically renew for periods of one year unless one party gives written
notice to the other at least 60 days prior to the end of the then current term
that the Agreement shall not be further extended. Notwithstanding the foregoing,
the Term of Employment shall expire on the first to occur of the following:
          (a) Termination by the Company without Cause or Resignation for Good
Reason. Notwithstanding anything to the contrary in this Agreement, whether
express or implied, (i) the Company may, at any time, terminate Executive’s
employment without Cause (as defined below) by giving Executive at least
15 days’ prior written notice of the effective date of termination and (ii) the
Executive may resign for Good Reason (as defined below) by giving the Company at
least 15 days’ prior written notice of the effective date of termination. In the
event Executive’s employment hereunder is

2



--------------------------------------------------------------------------------



 



terminated by the Company without Cause (defined below), or Executive resigns
for Good Reason (defined below), the Company shall continue to pay to Executive
Base Salary for a period of twelve (12) months following the date of such
termination, in accordance with the Company’s customary payroll practices,
subject to and consistent with Section 409A of the Internal Revenue Code, and
shall pay Executive a pro-rated Bonus Compensation for the year in which such
termination occurs, based on performance to the date of termination. Further,
notwithstanding the foregoing, as a condition precedent to Executive’s receipt
of said continued Base Salary and any pro-rated Bonus Compensation under this
Section 5(a), Executive shall execute and shall not revoke a Severance Agreement
and Release of All Claims, consistent with and not in excess of the
consideration set forth this Section, and in a form mutually acceptable to the
Company and Executive. The Parties agree to amend this Agreement to the extent
necessary to avoid imposition of any additional tax or income recognition prior
to actual payment to Executive under Internal Revenue Code 409A and any
temporary or final Treasury Regulations and IRS guidance thereunder.
          (b) Termination for Cause. The Company shall have the right to
terminate Executive’s employment at any time for Cause by giving Executive
written notice of the effective date of termination (which effective date may,
except as otherwise provided below, be the date of such notice). If the Company
terminates Executive’s employment for Cause, Executive shall be paid his unpaid
Base Salary through the date of termination and the Company shall have no
further obligation hereunder from and after the effective date of such
termination and the Company shall have all other rights and remedies available
under this or any other agreement and at law or in equity.
          (c) Certain Definitions. For purposes of this Agreement:
               (i) “Cause” shall mean:
                    (A) Fraud, misappropriation, embezzlement, dereliction of
duty, or other act of material misconduct by Executive against the Company or
any of its affiliates;
                    (B) Executive’s indictment for, charging with, or conviction
of a felony;
                    (C) Executive’s breach of any material term of this
Agreement, including without limitation Section 6; or
                    (D) Executive’s willful refusal or failure to act on any
reasonable and lawful directive or order from the Board which is material to the
business of the Company and which remains uncured for a period of thirty days
following written notice by the Company to Executive describing such refusal or
failure to act.
               (ii) “Change of Control” shall mean the occurrence of any of the
following events:
                    (A) a reorganization, merger or consolidation with respect
to which persons who were the stockholders of the Company immediately prior to
such reorganization, merger or consolidation do not, immediately thereafter, own
more than 50% of the combined voting power entitled to vote generally in the
election of directors of the reorganized, merged or consolidated company’s (or
entity’s) then outstanding voting securities in substantially the same
proportions as their ownership immediately prior to such reorganization, merger,
or consolidation,
                    (B) a liquidation or dissolution of the Company, or
                    (C) the sale of all or substantially all of the assets of
the Company, unless the approved reorganization, merger, consolidation,
liquidation, dissolution or sale is subsequently abandoned.

3



--------------------------------------------------------------------------------



 



               (iii) “Good Reason” shall mean:
(A) the assignment to the Executive of any duties that are materially
inconsistent with the Executive’s duties at the Company, or any other action by
the Company which results in a diminution in the Executive’s responsibilities at
the Company, excluding for this purpose (i) any transfer or promotion to a
position of equal or enhanced responsibility following a Change of Control and
(ii) any isolated, insubstantial or inadvertent action that is remedied by the
Company within thirty (30) days after receipt of notice thereof given by the
Executive;
(B) any material breach by the Company of the provisions of Sections 3 or 4 of
this Agreement, other than an isolated, insubstantial and inadvertent failure
not occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive;
(C) the Company’s requiring the Executive to be based at any office or location
other than that described in Section 4(a)(i)(2) hereof, except for travel
reasonably required in the performance of the Executive’s responsibilities
consistent with practices in effect prior to the Effective Date; or
(D) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; provided, however, that
none of the events described in this Section 5(c)(iii) shall constitute Good
Reason unless Executive shall have notified the Company in writing describing
the events which constitute Good Reason and the Company shall have failed to
cure such event within thirty days after the Company’s receipt of such written
notice.
          (d) Termination on Account of Death. In the event of Executive’s death
while in the employ of the Company, his employment hereunder shall terminate on
the date of his death and Executive shall be paid his unpaid Base Salary through
the date of termination of employment, any pro-rated Bonus Compensation, if any,
for the then current fiscal year when it is paid to other active employees, and
any unpaid Bonus Compensation for the prior year, if any, when it is paid to
other active employees. No additional payments under Section 5(a) shall be paid
by the Company. In addition, any other benefits payable on behalf of Executive
shall be determined under the Company’s insurance and other compensation and
benefit plans and programs then in effect in accordance with the terms of such
programs.
          (e) Resignation by Executive without Good Reason. In the event that
Executive’s employment with the Company is voluntarily terminated by Executive
for any reason other than for Good Reason, Executive shall be paid his unpaid
Base Salary through the date of termination of employment and any unpaid Bonus
Compensation for the prior year, if any, when it is paid to other active
employees, and the Company shall have no further obligation hereunder from and
after the effective date of termination and the Company shall have all other
rights and remedies available under this Agreement or any other agreement and at
law or in equity. Executive shall give the Company at least 30 days’ advance
written notice of his intention to terminate his employment hereunder.
          (f) Termination on Account of Disability. To the extent not prohibited
by The Americans With Disabilities Act of 1990 or other applicable law, if, as a
result of Executive’s incapacity due to physical or mental illness (as
determined in good faith by a physician acceptable to the Company and
Executive), Executive shall have been absent from the full-time performance of
his duties with the Company for 120 consecutive days during any twelve
(12) month period or if a physician acceptable to the Company advises the
Company that it is likely that Executive will be unable to return to the
full-time performance of his duties for 120 consecutive days during the
succeeding twelve (12) month period, his employment may be terminated for
“Disability.” During any period that Executive fails to perform his full-time
duties with the Company as a result of incapacity due to physical or mental
illness, he shall continue to receive his Base Salary, Bonus Compensation and
other benefits provided hereunder, together with all

4



--------------------------------------------------------------------------------



 



compensation payable to him under the Company’s disability plan or program or
other similar plan during such period, until Executive’s employment hereunder is
terminated pursuant to this Section 5(f). Upon termination of employment under
this Section 5(f), Executive shall not be entitled to additional payments under
Section 5(a), provided, however, Executive shall be paid any pro-rated Bonus
Compensation, if any, for the then current fiscal year when it is paid to other
active employees, and any unpaid Bonus Compensation for the prior year, if any,
when it is paid to other active employees. In the event of a Disability,
Executive’s benefits shall be determined under the Company’s retirement,
insurance, and other compensation and benefit plans and programs then in effect,
in accordance with the terms of such programs and to the extent permitted by
applicable law.
          (g) Termination of Employment Due to Change of Control. If Company
terminates Executive’s employment without Cause (as defined herein) six
(6) months prior to a Change of Control and in anticipation thereof, or, if
within the first year after a Change of Control, Executive’s employment is
either terminated without Cause (as defined herein) or Executive resigns for
Good Reason (as defined herein), then the Company shall pay the Executive,
subject to Section 409A of the Internal Revenue Code, in a lump sum in cash
within 30 days after the Executive’s termination under this Section 5(g) an
amount equal to the product of three (3) times the sum of (i) the Base Salary
and (ii) the maximum Bonus Compensation payable to the Executive from the
Company with respect to the fiscal year in which such Change of Control occurs.
Notwithstanding anything to the contrary in this Agreement, termination after a
Change of Control, under this Section 5(g), will not trigger the additional
payment of one year’s salary and any pro-rated Bonus Compensation under the
provisions of Section 5(a).
     6. Confidential Information, Non-Solicitation and Non-Competition.
          (a) During the Term of Employment and for a period of one year
following the date Executive ceases to be employed by the Company (the
“Non-Compete Period”) for any reason, including, but not limited to, termination
with or without Cause or Resignation for Good Reason, with the exception of a
termination of employment after a Change of Control (as defined above in Section
5(c)(ii)) in the event a successor to the Company and Executive have not reached
a mutually acceptable employment agreement prior to termination, Executive shall
not, directly or indirectly, engage in, work for, consult or provide advice or
assistance to any Named Competitor (as defined below) within the United States
and its territories and protectorates. “Named Competitor” shall mean any company
that derives more than 50% of its annual revenues from the provision of high mix
electronic manufacturing services to original equipment manufacturers in the
semiconductor capital equipment, aerospace and defense electronics, computer
peripherals, medical equipment, industrial controls, telecommunications
equipment and/or electronic instrumentation industries. Executive further agrees
that during the Non-Compete Period he will not assist or encourage any other
person in carrying out any activity that would be prohibited by the provisions
of this Section 6 if such activity were carried out by Executive and, in
particular, Executive agrees that he will not induce any employee of the Company
to carry out any such activity; provided, however, that the “beneficial
ownership” by Executive, either individually or as a member of a “group,” as
such terms are used in Rule 13d of the General Rules and Regulations under the
Exchange Act, of not more than five percent (5%) of the voting stock of any
publicly held corporation shall not be a violation of this Agreement.
          (b) Executive agrees that, during the Term of Employment, and for a
period of one year thereafter, he will not, directly or indirectly, solicit or
contact any customer or supplier of the Company on behalf of any Named
Competitor or in any way interfere with the Company’s relationship with any
customer or supplier of the Company.
          (c) Executive agrees that, during the Term of Employment, and for a
period of one year thereafter, he will not, directly or indirectly, solicit or
recruit any employee of the Company for the purpose of being employed by him or
by any Named Competitor.
          (d) Executive and the Company expressly agree that the Company will or
would suffer irreparable injury if Executive were to violate any provision of
this Section 6 and that the

5



--------------------------------------------------------------------------------



 



Company would by reason of such violation be entitled to injunctive relief in a
court of appropriate jurisdiction.
          (e) If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 6 is excessive in duration or scope
or is unreasonable or unenforceable under the laws of that state, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the law of
that state.
     7. Taxes. All payments to be made to Executive under this Agreement will be
subject to any applicable withholding of federal, state and local income and
employment taxes.
     8. Miscellaneous. This Agreement shall also be subject to the following
miscellaneous considerations:
          (a) Executive and the Company each represent and warrant to the other
that he or it has the authorization, power and right to deliver, execute, and
fully perform his or its obligations under this Agreement in accordance with its
terms.
          (b) This Agreement contains a complete statement of all the
arrangements between the parties with respect to Executive’s employment by the
Company, this Agreement supersedes all prior and existing negotiations and
agreements between the parties concerning Executive’s employment, including, but
not limited to, the Superseded Agreement and the GCO 2004 Offer Letter (as
defined in the Superseded Agreement), and this Agreement can only be changed or
modified pursuant to a written instrument duly executed by each of the parties
hereto.
          (c) If any provision of this Agreement or any portion thereof is
declared invalid, illegal, or incapable of being enforced by any court of
competent jurisdiction, the remainder of such provisions and all of the
remaining provisions of this Agreement shall continue in full force and effect.
          (d) This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Delaware, except to the extent governed
by federal law.
          (e) The Company may assign this Agreement to any direct or indirect
subsidiary or parent of the Company or joint venture in which the Company has an
interest, or any successor (whether by merger, consolidation, spin-off, purchase
or otherwise) to all or substantially all of the stock, assets or business of
the Company or any subsidiary or parent of the Company, and this Agreement shall
be binding upon and inure to the benefit of such successors and assigns. Except
as expressly provided herein, Executive may not sell, transfer, assign, or
pledge any of his rights or interests pursuant to this Agreement.
          (f) Any rights of Executive hereunder shall be in addition to any
rights Executive may otherwise have under benefit plans, agreements, or
arrangements of the Company to which he is a party or in which he is a
participant, including, but not limited to, any Company-sponsored employee
benefit plans.
          (g) For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the named Executive at the address contained in the Company’s
records concerning the Executive. All notices to the Company shall be directed
to the attention of the Board with a copy to the Secretary of the Company.
          (h) Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

6



--------------------------------------------------------------------------------



 



          (i) Failure to insist upon strict compliance with any of the terms,
covenants, or conditions hereof shall not be deemed a waiver of such term,
covenant, or condition, nor shall any waiver or relinquishment of, or failure to
insist upon strict compliance with, any right or power hereunder at any one or
more times be deemed a waiver or relinquishment of such right or power at any
other time or times.
          (j) This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
          (k) The Company shall indemnify Executive to the fullest extent
permitted by the laws of the State of Delaware, as in effect at the time of the
subject act or omission, and he will be entitled to the protection of any
insurance policies that the Company may elect to maintain generally for the
benefit of its directors and officers against all costs, charges and expenses
incurred or sustained by him in connection with any action, suit or proceeding
to which he may be made a party by reason of his being or having been a
director, officer or employee of the Company or any of its affiliates or his
having served any other enterprise, plan or trust as director, officer, employee
or fiduciary at the request of the Company. The provisions of this Section 8(k)
shall survive any termination of Executive’s employment or any termination of
this Agreement.
     9. Resolution of Disputes. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration,
conducted in Phoenix, Arizona in accordance with the rules of the American
Arbitration Association governing employment disputes as then in effect. The
Company and Executive hereby agree that the arbitrator will not have the
authority to award punitive damages, damages for emotional distress or any other
damages that are not contractual in nature. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that the
Company shall be entitled to seek a restraining order or injunction in any court
of competent jurisdiction to prevent any continuation of any violation of the
provisions of Section 6, and Executive consents that such restraining order or
injunction may be granted without the necessity of the Company’s posting any
bond except to the extent otherwise required by applicable law. The fees and
expenses of the American Arbitration Association and the arbitrator shall be
borne by the Company.
     10. Attorneys’ Fees.
          (a) Upon invoice in conformity with the Company’s customary practices,
the Company shall reimburse Executive the amount of all reasonable legal fees
incurred by Executive in connection with the negotiation of this Agreement;
provided, that such expenses shall not exceed $5,000 in the aggregate.
          (b) If any suit or action is filed by any party to enforce this
Agreement or otherwise with respect to the subject matter of this Agreement,
each party shall be responsible to pay the attorneys fees and costs incurred by
such party in preparation or in prosecution or defense of such suit or action;
provided, however, that the court or adjudicator may in its sole discretion
allocate attorneys fees and costs to Executive.
* * * * * * * *
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
dates set forth below, to be effective as of approval of the Board of Directors
of Suntron Corporation.

7



--------------------------------------------------------------------------------



 



                  EXECUTIVE:           SUNTRON CORPORATION
 
               
/s/ Hargopal Singh
      By:    /s/ Oscar A. Hager               Hargopal (Paul) Singh            
 
          Title:    VP - IT and Admin.
 
               
Address:
   2401 W. Grandview Rd.            
 
 
 
           
 
   Phoenix, AZ 85023            
 
 
 
           
 
               
 
 
 
           

8